Citation Nr: 1029624	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  03-00 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include flat feet.

2.  Entitlement to service connection for a lower back disorder.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, inter alia, denied the Veteran's 
October 2001 claims for entitlement to service connection for 
flat feet, low back pain, and right and left knee disorders.

In September 2004 and February 2009, the Board remanded the case 
to the RO for further development.  The case has been returned to 
the Board for further appellate consideration.

In March 2003, the Veteran testified at a personal hearing before 
a Decision Review Officer (DRO) at the RO.  In March 2004, the 
Veteran testified at a hearing before the undersigned Veterans 
Law Judge at the RO (Video Conference hearing).  Copies of these 
transcripts are associated with the record.

The issue of entitlement to service connection for bilateral 
plantar fasciitis has been raised by the record-including by 
diagnoses in the Veteran's December 1994 and June 2001 service 
treatment records, and by allegations of bilateral foot pain 
during the pendency of the claim-but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.

The issues of entitlement to service connection for right and 
left knee disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is clear and unmistakable evidence the Veteran had flat 
feet prior to induction into service.  Preexisting flat feet 
disorder was noted at entry.  

2.  There also is clear and unmistakable evidence the preexisting 
flat feet were not permanently aggravated during service beyond 
its natural progression.

3.  There is competent and credible evidence that the Veteran's 
hallux valgus was caused by service.

4.  The Veteran's lower back disorder is not shown by competent 
evidence to be related to his military service or to any incident 
therein.


CONCLUSIONS OF LAW

1.  A bilateral foot disorder diagnosed as flat feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2009).

2.  Resolving all reasonable doubt in favor of the Veteran, 
hallux valgus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

3.  A lower back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.
§ 3.159.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  See 
38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Letters dated December 2001, November 2002, January 2005, 
September 2006, October 2006, and February 2009, provided to the 
Veteran before the April 2002 rating decision, the December 2002 
statement of the case, the September 2008 supplemental statement 
of the case, and the May 2010 supplemental statement of the case, 
respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of 
what evidence was needed to establish his claim, what VA would do 
and had done, and what evidence he should provide.  The letters 
also informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims.

During the pendency of this appeal, the United States Court of 
Appeals of Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service-connection claim, including the degree of disability 
and the effective date of an award.  The Veteran was provided 
with such notice in September 2006 and February 2009.  In this 
regard, after initially providing VA notice, followed by 
subsequent Dingess notice in September 2006 and February 2009, 
the RO readjudicated the claim in a supplemental statement of the 
case in May 2010.  Thus, the timing defect in the notice has been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  In addition, the Veteran has never 
alleged how a timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing of 
VCAA notice.  See Shinseki v. Sanders and Simmons, 129 S. Ct. 
1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in September 
2004, inter alia, instructed the AOJ to send the Veteran notice 
compliant with the VCAA; obtain certain medical and service 
records and associate them with the claims file; and provide VA 
examinations to determine the nature, extent, and etiology of his 
back, bilateral foot, and bilateral knee disorders.  In February 
2009, the Board, inter alia, instructed the AOJ to procure an 
addendum opinion from the June 2008 VA examiner.  The Board finds 
that the AOJ has complied with those instructions.  It provided 
the Veteran with notice compliant with applicable statutory 
requirements in January 2005, September 2006, October 2006, and 
February 2009.  Additionally, it obtained all available requested 
medical and service records.  Finally, it provided a VA 
examination in June 2008, with an addendum in April 2009.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's available service personnel 
records, service treatment records, VA treatment records, and 
private treatment records have been obtained.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4) (2009).  The 
Veteran was provided with VA examinations in December 2001 and 
June 2008, including an addendum in April 2009.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to Service Connection

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  

In order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by a 
medical diagnosis; incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the current 
disability, established by medical evidence.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 38 
C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 
3.309(a) (listing applicable chronic diseases, including 
arthritis.)  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that a Veteran had a chronic condition in service, or during an 
applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Analysis: Service Connection for a Bilateral Foot Disorder, to 
Include Flat Feet

The Veteran contends in a January 2002 statement that he has flat 
feet, which condition developed during active duty.  He noted 
that his service included riding over rough terrain.  He also 
asserted that "during my thirty years of service in many 
leadership positions it was not accepted or tolerated for leaders 
to complain about being hurt because you would be [labeled] a 
wimp."

In his January 2003 substantive appeal, the Veteran asserted that 
his "military service aggravated" his flat feet by requiring 30 
years of prolonged standing, walking, and running in boots over 
rough terrain.  He further stated that "when I entered the 
service, my feet were not flat."  He noted that when he stands, 
walks, or runs, he gets a painful burning sensation in his feet, 
and that his feet are always cold and sometimes numb.

In September 2003, the Veteran again asserted that his "feet 
were not flat when I enter[ed] the US Army."  He stated that his 
feet "are bad because of walking, running and prolong[ed] 
exposure to extreme cold in combat boots for many years."  He 
restated that his feet burn and hurt if he stands on them for 
"any lent[h] of time."  He further noted that his feet get sore 
spots which last from seven to ten days, and render walking and 
standing difficult.

At his hearing before a DRO in March 2003, the Veteran denied 
that he had flat feet during his initial examination in service.  
Id. at p. 2.  He again noted that his feet burn when he stands 
for a time, which he attributed to his long walks in combat boots 
during service.  Id.

At his Board hearing in March 2004, the Veteran reported that he 
had no real problems with his feet until the mid 1980s.  Id. at 
pp. 3, 6.  He explained that his foot problems began after a lot 
of marching and running, "right after we changed from running in 
boots to running with sneakers on."  Id. at p. 3.  He noted that 
when his feet burned, "I went to the dispensary and the guy gave 
me...the regular treatment of foot sprays, powder, told me to 
change my socks right, rub my feet down after a run or after 
standing for long periods of time.  And this continued on for a 
long time in my career."  Id.  The Veteran stated that he did 
not seek more treatment because, as "a non-commissioned officer, 
you don't want to be a cry baby."  Id.  However, "as time went 
on, I realized that this was beginning to be a problem.  So again 
I went back, and I talked to the medical personnel about this 
problem, and they said that they couldn't find anything wrong 
other than that my feet [were] flat.  This was my first [time] 
hearing...that my feet were flat."  Id. at pp. 3-4.  The Veteran 
addressed VA's finding that he was noted to have flat feet on his 
service entrance examination by stating that "that's not true at 
all.  I had a high arch in my foot.  I ran track, I played 
basketball when I was in high school, I didn't have these kind of 
problems.  Now, my feet lay flat to the floor.  Whenever I stand 
for a long period of time, they burn."  Id. at p. 4.  He also 
noted that he has sore spots which last for a week or two in his 
heel, between his toes, and "where the joints are."  Id.  He 
also reported having pain in his feet.  Id. at p. 5.  Finally, 
the Veteran stated that his feet ache and burn after standing or 
walking.  Id. at p. 8. 

In a March 2005 letter, the Veteran stated that during 1971 and 
1972 he "went on many force[d] marches carrying heavy equipment 
that caused many painful problems with my flat feet....[W]e would 
go on four and five miles [sic] runs in combat boots that would 
give my flat feet many painful problem[s] and [I] didn't complain 
because you would be harassed by the leadership and fellow 
soldiers."  He further stated that between 1995 and 1998 his 
feet began to burn whenever he had to stand for long periods of 
time.

The Veteran's service treatment records include his September 
1971 enlistment examination, in which a clinician noted that his 
feet were abnormal on clinical evaluation, and diagnosed him with 
bilateral pes planus (flat feet) NCD (not considered disabling) 
at enlistment.  In an April 1989 periodic physical, a clinician 
found that the Veteran's feet were normal on clinical evaluation.  
The Veteran told a clinician in August 1991 that his feet had 
scaling, peeling, and dryness; the clinician diagnosed him with 
xerosis (dry skin) and a few lesions on the insteps of his feet, 
and excused him from running, jumping, marching, and prolonged 
walking for 14 days.  Also in August 1991, the Veteran reported 
having numbness of his right great toe for two weeks, which 
started in the field; objectively, the clinician found numbness 
of the medial portion of the toe, with no redness, swelling, or 
deformity.  The Veteran told a clinician in December 1994 that he 
had pain on the bottom of the heel of his left foot for one week; 
the clinician diagnosed him with plantar fasciitis.  In his June 
2001 separation examination, a clinician diagnosed the Veteran 
with plantar fasciitis, and prescribed arch support inserts.  The 
clinician also noted that the Veteran complained of bilateral 
feet burning and falling arches, but found that he had not had a 
work-up for those conditions.  Also in his June 2001 Report of 
Medical Assessment, the Veteran wrote that "my feet 
have...burn[ing] and pain when I stand."

Following service, VA provided the Veteran with an examination of 
his joints in December 2001.  The examiner diagnosed the Veteran 
with relaxed hypermobile pes planus bilaterally.  He further 
found that the Veteran had no other deformities of the feet, no 
tenderness, and no calluses.  A radiologist opined that x-rays 
associated with the examination showed bilateral hallux valgus 
(bunion) deformities, but no fractures or dislocations in the 
Veteran's feet.

VA provided the Veteran with an examination of his feet in June 
2008.  The examiner noted in his report that he reviewed the 
Veteran's claims file extensively both before and after 
interviewing him.  The Veteran reported having a burning, achy 
pain in the arches of his feet with standing and walking.  The 
Veteran also stated that he had recently injured his right foot 
by stumbling, which resulted in swelling.  The Veteran noted that 
he was given shoe inserts at separation, but has never been 
treated with injections, surgery, custom orthotics, braces, or 
special shoes.  The Veteran reported that his foot pain becomes 
unbearable after 10 minutes of standing or 15 minutes of walking.  
He also stated that, in an eight-hour period, he can stand for 
two to three hours and walk for two to three hours before the 
pain becomes unbearable.  The examiner diagnosed the Veteran with 
bilateral congenital pes planus and bilateral hallux valgus.  
Consistent with the Veteran's report of a recent stumble, the 
examiner found that the Veteran's right ankle and foot were 
severely swollen.  The examiner found that x-rays associated with 
the examination revealed minimal bilateral hallux valgus, and 
normal right and left feet.  The examiner stated that the 
Veteran's bilateral pes planus had been noted on his enlistment 
examination, and further opined that there is no documentation of 
continuity of care from his time in service to show that his 
service was the direct and proximal cause of his bilateral 
congenital pes planus.

The VA examiner opined in an April 2009 addendum that the 
Veteran's feet became more flat during his time in service, and 
that this was "definitely a natural progression of the disease 
consistent with aging."

The VA examiner also opined in his April 2009 addendum that the 
Veteran's "mild hallus valgus of 25 degrees is at least as 
likely related to his military service" because the condition 
was present on examination, but was not listed on his entrance or 
enlistment physical.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners are so qualified, their 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  As discussed above, the June 2008 VA examiner 
provided a rationale for why the Veteran's pes planus was not 
caused by service; specifically, he found the Veteran's bilateral 
pes planus was noted on his service entrance examination, and was 
not shown by his service treatment records to have been caused by 
his time in service.  Moreover, in an April 2009 addendum, the 
examiner explained that the Veteran's bilateral pes planus had 
not been aggravated in service beyond the natural progress of the 
disease because examination of his pes planus showed that it was 
consistent with aging.  The Board further notes that the VA 
examiner considered the Veteran's medical records and history in 
his June 2008 and April 2009 reports.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).  Consequently, the examination reports are deemed 
adequate.

The Veteran is competent to observe that he has experienced pain, 
soreness, flattening of his feet, and difficulty standing and 
walking since his time in service.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) ("Competent lay evidence" is evidence 
provided by a person who has personal knowledge derived from his 
own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" 
is any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

In addition to evaluating competence, the Board has a duty to 
assess the credibility of the evidence of record.  Smith v. 
Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Although the Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence of the in-
service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006)-the Board may discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The Board cannot find the Veteran's allegation that he was not 
diagnosed with flat feet on his entrance examination to be 
credible (see, e.g., January 2003 substantive appeal, March 2004 
Board hearing at p. 4), because the clinician in his September 
1971 enlistment examination-which is of record-diagnosed him 
with pes planus.  Because the Veteran may have been unaware that 
"pes planus" has the same meaning as "flat feet," the Board 
need not find that the Veteran was intentionally misleading VA 
when he alleged that he was not found to have flat feet upon 
entrance into service.  The Veteran's lay statements that his 
feet became flatter over the course of his service, that he 
experiences painful and burning sensations in his feet, and that 
he put off seeking treatment while in service due to his 
leadership obligations are not inconsistent with the examiner's 
findings in the April 2009 addendum, in which he opined that the 
worsening of the Veteran's pes planus was consistent with the 
natural progress of the disease.

The Board also ascribes greater probative weight to the in-
service clinicians' finding of pes planus in his September 1971 
enlistment examination than to the Veteran's lay opinion that he 
did not have pes planus upon entry into service, because the in-
service clinician's determination is based on greater medical 
knowledge and experience.  Winsett v. West, 11 Vet. App. 420 
(1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

Based on the aforementioned evidence, including the notation of 
pes planus in the Veteran's September 1971 enlistment 
examination, the Board finds that the Veteran is not entitled to 
the presumption of soundness with respect to his pes planus.  
Because the condition was noted at entrance into service, the 
Board need not make a finding as to whether there is clear and 
unmistakable (obvious or manifest) evidence which demonstrates 
that the Veteran's pes planus existed prior to service and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b); see 
also VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

A condition which preexisted service will be considered to have 
been aggravated by service where there is an increase in the 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the natural 
progress of the disease.  38 C.F.R. § 3.306.  In this case, the 
VA examiner made a specific finding in his April 2009 addendum 
opinion that the increase in the Veteran's pes planus in service 
was due to the natural progress of the disease, and provided a 
rationale for that opinion.  Consequently, the Board finds that 
the Veteran's pes planus was not aggravated in service.  
38 C.F.R. § 3.306.

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, or on the basis of continuity of 
symptomatology, because the most probative evidence of record 
indicates that his pes planus preexisted service, and was not 
aggravated therein.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's bilateral pes planus; it follows 
that the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).  As such, the Veteran's claim for service 
connection for bilateral pes planus is denied.

Pursuant to Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the 
Board must broadly construe the benefit sought by the Veteran.  
Here, the mere fact that the Veteran filed a claim for "flat 
feet" in October 2001 does not mean that the Board can limit its 
enquiry to that condition where other disabilities may have 
caused the symptoms which the Veteran has described.  The Court's 
opinion in Browkowski is especially applicable where, as here, 
the Veteran was diagnosed with other foot disorders during and 
immediately following his service.  Consequently, in subpart II. 
of part 1. of the Board's February 2009 remand, it asked the AOJ 
to request that the examiner "address whether it is at least as 
likely as not (50 percent or more probability) that bilateral 25 
degree hallux valgus (bent outward) is related to active military 
service."  In light of the diagnosis of hallux valgus by a VA 
examiner based on x-ray evidence in December 2001-less than 
three months after separation from service-and in light of the 
April 2009 VA examiner's addendum opinion that the Veteran's 
"mild hallus valgus of 25 degrees is at least as likely related 
to his military service," the Board finds that the Veteran is 
entitled to a grant of service connection for his bilateral 
hallux valgus.

The preponderance of the evidence must be against the claim for 
benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
Here, the Board believes that the evidence is at least in 
equipoise, and, resolving all reasonable doubt in favor of the 
Veteran, service connection for bilateral hallux valgus is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

The Board notes that, as described above, the Veteran had 
multiple in-service diagnoses of plantar fasciitis (see records 
dated December 1994 and June 2001).  Moreover, that condition can 
cause foot pain, which the Veteran has credibly alleged.  Review 
of the claims file shows that a claim for service connection for 
bilateral plantar fasciitis has never been adjudicated by the RO, 
and no competent opinion linking the Veteran's plantar fasciitis 
to service vel non is of record.  Consequently, as noted above, 
the Board refers the implied claim for service connection for 
bilateral plantar fasciitis to the RO for appropriate action.  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Analysis: Service Connection for a Lower Back Disorder

The Veteran contends in a January 2002 statement that he 
developed a disorder of his central lower back during active 
duty.  He noted that his service included riding over rough 
terrain.  He also asserted that "during my thirty years of 
service in many leadership positions it was not accepted or 
tolerated for leaders to complain about being hurt because you 
would be [labeled] a wimp."

In his January 2003 substantive appeal, the Veteran asserted that 
he is unable to bend down without having "bad pain" in his 
lower back; he further stated that his lower back pain interferes 
with his gardening and sleeping.

The Veteran asserted in September 2003 that his "chronic lower 
back pain....was brought about from being knocked, bounced and 
jarred around in tanks, personnel carriers, jeeps, hummer[s], 
[and] two and five tons [sic] trucks for many years."

In a March 2005 letter, the Veteran stated that "during many 
field training exercises I had to ride in Armor[ed] Personnel 
Carriers (APC) that cause[d] me to hurt my back on many 
occasion[s] while traveling over [rough] terrain at high 
speeds."  He further stated that from 1973 to 1975 he rode over 
rough terrain in M60A1 and M60A1-rise tanks, which caused "real 
bad problem[s] with my back."  The Veteran noted that from 1975 
to 1980 he served on a lightweight tank in which he knocked, 
banged, hit, and fell on his back.  He stated that he continued 
to ride in tanks through 1984, and then rode in jeeps and five-
ton trucks through 1986, "which gave a new meaning to being 
bounced around.  When riding these vehicles over [rough] terrain 
for long periods of time your back become[s] stiff and ache[s] 
with pain up and down your spine.  Whenever the vehicle would hit 
a bump or [hole] you would bounce up [and hit] your...back...against 
the cab of the vehicle."  The Veteran further noted that he rode 
in Hummers from 1995 to 1998 "at high rates of speed that would 
cause severe pain to my...back," and continued to ride in Hummers 
until his separation from service in 2001.

At his hearing before a DRO in March 2003, the Veteran stated 
that "my low back pain...came from being bounced around in that 
vehicle for over 20 something years."  Id. at p. 4.

At his Board hearing in March 2004, the Veteran reported that he 
hurt his back by repeatedly bumping it while riding in tanks in 
service.  Id. at p. 10.  He noted that his back problems arose 
not from one particular event, but from "multiple injuries over 
a long period of time."  Id. at pp. 10-11.  Specifically, he 
reported that he jarred and hit his back against the metal of the 
vehicles in which he rode from 1975 to 1992.  Id. at p. 14.  He 
specified that sudden drops would occur while riding tanks in the 
desert, and that "it's not a long fall, but it's what you're 
falling on that makes a difference, and we're talking about 
metal, steel.  You'll hit your...back."  Id. at p. 11.  He also 
noted that while riding in an armored vehicle in the desert and 
in Germany, he went "over all kinds of horrible terrain bouncing 
around, jarring around.  Getting my back falling back up against 
the vehicle then slammed back forward and the only thing that you 
have to protect yourself is your own body."  Id. at p. 20.  The 
Veteran reported that he did not have time within the context of 
his duties to visit the medic for all of his injuries.  Id. at 
pp. 12-13.  He also reported that his back treatment has included 
codeine and stretching exercises.  Id. at p. 15.  The Veteran 
reiterated that his back disorder interferes with his sleeping.  
Id. at p. 16.

The Veteran's service treatment records show that an in-service 
clinician found that his spine and other musculoskeletal 
condition were normal when he entered service in September 1971.  
In July 1989, the Veteran complained of chronic low back pain 
over the prior two months; the clinician found no swelling, 
discoloration, or deformity, and noted that the Veteran could 
touch his toes without difficulty and could do straight leg 
raises (SLR) with some pain.  The clinician diagnosed the Veteran 
with mechanical low back pain (LBP).  In April 1994, the Veteran 
reported tenderness in his lower back area, a headache, and 
drowsiness, among other symptoms, and the clinician diagnosed him 
with "? viral syndrome."  At his June 2001 separation 
examination, the Veteran reported having low back pain, for which 
he was given medication.  The June 2001 clinician noted arthritis 
of the back (not based on x-ray evidence), and a history of 
chronic low back pain without surgical intervention.

Following service, VA provided the Veteran with an examination of 
his joints in December 2001.  The examiner opined that x-rays 
associated with the examination showed no fracture, dislocation, 
narrowing of the disc space or osteophyte (bone spur) formation.

A private physician, K.E. Duff, Jr., M.D., opined in September 
2004 that x-rays revealed mild degenerative changes at L2-L3 in 
the form of a small marginal osteophyte formation, and at L5-S1 
in the form of slight disc space narrowing.  He diagnosed the 
Veteran with low back pain.

VA provided the Veteran with an examination in June 2008 which 
included an evaluation of his back.  The examiner noted in his 
report that he reviewed the Veteran's claims file extensively 
both before and after interviewing him.  The Veteran reported 
having experienced low back pain since riding in Humvees in the 
mid-1980s.  He stated that he has an achy, dull pain which lasts 
for 10 to 20 minutes three times per week, and is brought on by 
changes in the weather, lifting more than 15 to 20 pounds, doing 
yard work, or driving for more than one hour.  The Veteran noted 
that he has not been given bed rest for his back pain in the past 
12 months.  On examination of the Veteran's range of motion of 
the spine, he had forward flexion from 0 to 90 degrees with pain 
at the extreme, extension from 0 to 25 degrees limited by pain, 
right and left lateral flexion from 0 to 30 degrees with pain, 
and right and left lateral rotation from 0 to 45 degrees with 
pain at the extreme.  (Normal forward flexion is from 0 to 90 
degrees, normal extension is from 0 to 30 degrees, normal right 
and left lateral flexion is from 0 to 30 degrees, and normal 
right and left lateral rotation is from 0 to 30 degrees.  See 
38 C.F.R. § 4.71a, Plate V.)  The examiner opined that x-rays 
showed that the Veteran's lumbar spine demonstrated no evidence 
of fracture or dislocation, no osteoblastic or osteolytic 
lesions, disc spaces within normal limits, and intact pedicles.  
The VA examiner diagnosed the Veteran with a lumbar spine strain 
with mild degenerative changes per the history of his September 
2004 x-ray, and with a normal lumbosacral spine x-ray on 
examination.  The VA examiner opined that "there is no 
documentation of continuity of care, from the time of while in 
the military through the time that he got out of service, to 
state that his military service is the direct and proximal cause 
of his current lumbar spine condition."

In an April 2009 addendum, the VA examiner further opined that 
the Veteran's "lumbar spine condition is less likely than not 
related to his military service.  There was no chronicity of 
care.  He had [a] lumbar strain that resolved with treatment...."

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiners are so qualified, their 
medical findings constitute competent medical evidence.

In order for a VA examination to be considered adequate in a case 
of service connection, the VA examiner must either provide an 
etiological opinion, or provide a rationale for why an 
etiological opinion cannot be rendered.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  As discussed above, the December 2001 VA examiner 
opined that x-rays associated with the examination showed no 
fracture, dislocation, narrowing of the disc space or osteophyte 
(bone spur) formation.  Without a diagnosed disorder, no etiology 
can exist.  Thus, his examination report is adequate.  The June 
2008 VA examiner provided a rationale for why the Veteran's 
claimed back disorder was not caused by service; specifically, he 
found that the Veteran had a normal lumbosacral spine x-ray on 
examination, and that the Veteran did not have continuity of 
care.  Moreover, in an April 2009 addendum, the examiner 
explained that the Veteran's lumbar strain in service resolved 
with treatment.  The Board further notes that the VA examiner 
considered the Veteran's medical records and history in his June 
2008 and April 2009 reports.  Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  
Consequently, the examination reports are deemed adequate.

The Veteran is competent to observe that he has experienced back 
pain since bumping his back against the interior compartments of 
military vehicles in service.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) ("Competent lay evidence" is evidence provided 
by a person who has personal knowledge derived from his own 
senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is 
any evidence not requiring that the proponent have specialized 
education, training or experience, but is provided by a person 
who has knowledge of facts or circumstances and conveys matters 
that can be observed and described by a lay person.)  See also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).

The Board ascribes greater probative weight to the conclusions of 
the December 2001 and June 2008 VA examiners than to the 
Veteran's own conclusions regarding the diagnosis and etiology of 
his claimed back disorder.  Although the Veteran credibly 
suggests that he has experienced back pain since his time in 
service, his allegation of a back disorder is outweighed by the 
examiners' interpretations of x-ray evidence in which no disorder 
was present, and by their greater medical knowledge and 
experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 
F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Similarly, the Board ascribes greater probative weight to the 
conclusions of the December 2001 and June 2008 VA examiners than 
to Dr. Duff's September 2004 finding of mild degenerative 
changes.  Where, as here, conflicting medical opinions are of 
record, the Board can ascribe greater probative weight to one 
opinion over another, provided that a rational basis is given.  
Winsett, supra.  Greater weight may be placed on one clinician's 
opinion than another's based on the reasoning in the opinions, 
and whether and to what extent the clinicians reviewed the 
Veteran's prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds three 
rational bases for ascribing greater probative weight to the 
December 2001 and June 2008 VA examiners' opinions that the 
Veteran does not have a back disorder that is etiologically 
related to service.  First, the most recent range of motion test 
results, administered in June 2008, show that the Veteran has 
normal range of motion in forward flexion, right and left lateral 
flexion, and right and left lateral rotation, and that his 
extension is limited by just five degrees.  Second, the majority 
of clinicians who have interpreted x-rays of the Veteran's back 
found no disorders present.  Third, unlike the June 2008 VA 
examiner, who had reviewed the Veteran's claims file, Dr. Duff 
gave no indication of having done so.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (review of the claims folder is significant 
since opinions provided are based on the correct facts); cf. 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a lack of 
review of a VA claims file does not render a medical opinion 
incompetent.)

Additionally, even though Dr. Duff diagnosed the Veteran with 
mild degenerative changes in his back, he did not expressly 
attribute that condition to the Veteran's service.

Likewise, the Board finds that the December 2001 and June 2008 VA 
examiners' opinions outweigh the notation of arthritis of the 
back listed on the Veteran's June 2001 service treatment record, 
because that notation was made without x-ray evidence.  Moreover, 
when a VA examiner took an x-ray of the Veteran's back six months 
later, he found no evidence of arthritis or other disorder(s).

The Veteran is not entitled to service connection based on the 
finding of a chronic disease, because the only chronic back 
condition with which he was diagnosed in service was low back 
pain.  Pain alone does not in and of itself constitute a 
disability for which service connection may be granted when there 
is no diagnosed or identifiable underlying malady or condition.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  As 
explained above, the most probative evidence of record shows no 
underlying malady or condition other than pain.  Additionally, 
service connection cannot be granted on the basis of continuity 
of symptomatology, because the most probative evidence of record 
indicates that the Veteran has not had a lower back disorder 
other than pain during the pendency of his claim.  38 C.F.R. § 
3.303(b).

The preponderance of the evidence is against the award of service 
connection for the Veteran's claimed lower back disorder; it 
follows that the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).  As such, the Veteran's claim is 
denied.


ORDER

Service connection for bilateral foot disorder diagnosed as flat 
feet is denied.

Service connection for bilateral hallux valgus is granted.

Service connection for a lower back disorder is denied.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claims for service connection for right and left 
knee disorders.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) 
(2008); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The Veteran contends in a January 2002 statement that he 
developed a disorder of his right and left knees during active 
duty.  He noted that his service included riding over rough 
terrain.  He also asserted that "during my thirty years of 
service in many leadership positions it was not accepted or 
tolerated for leaders to complain about being hurt because you 
would be [labeled] a wimp."

In his January 2003 substantive appeal, the Veteran asserted that 
he does not have full motion of his knees, and that "they become 
so stiff I must use my hands to move them.  This is all due to 
hitting and banging them on the tank while moving across very 
[rough] terrain as well as getting in and out of the tank for 
over 25 years."

The Veteran asserted in September 2003 that "my knees lock up on 
me when I set down for any period and they hurt if they get the 
least bit cold.  I cannot even kneel down to say my prayer 
without a lot of pain.  Its because they were hit and banged so 
many time[s] while riding on tanks and other military vehicles 
for many years."

In a March 2005 letter, the Veteran stated that "my knees 
would...give me problems on these long force[d] marches and when 
they would be bumped and banged on the metal of the APC."  The 
Veteran also reported that his knees hit the interior walls of 
other modes of transportation in service, including tanks and 
Hummers, which caused knee pain.

At his hearing before a DRO in March 2003, the Veteran stated 
that his knees became extremely painful after being "bounced 
around" in metal vehicles.   Id. at p. 4.  He again reported 
that his knees sometimes lock, and require him to use his hand to 
straighten them.  Id.

At his Board hearing in March 2004, the Veteran reported that he 
"didn't start having knee problems until I got in the tank....I 
don't know how they expect you not to be hurt, when you bounce 
across country at anywhere from 30 to 35 miles an hour on a heavy 
armored vehicle."  Id. at p. 10.  He noted that his knee 
problems arose not from one particular event, but from "multiple 
injuries over a long period of time."  Id. at pp. 10-11.  He 
reported that he jarred and hit his knees against the metal of 
the vehicles in which he rode from 1975 to 1992.  Id. at p. 14.  
He specified that sudden drops would occur while riding tanks in 
the desert, and that "it's not a long fall, but it's what you're 
falling on that makes a difference, and we're talking about 
metal, steel.  You'll...bounce your knees....Down inside the turret, 
[I would] fall and hit my knee."  Id. at p. 11.  The Veteran 
reported that he did not have time within the context of his 
duties to visit the medic for all of his injuries.  Id. at pp. 
12-13.  He further stated that when he sits at home, his knees 
lock up on him and he has to stretch his legs out to prevent his 
knees from locking.  Id. at p. 13.  He also noted that 
"sometimes I sit up and then the top of my knees will feel like 
something is grinding underneath them."  Id.  The Veteran 
asserted that his knees become painful when he jogs.  Id. at pp. 
13-14.  The Veteran concluded that "I feel my knees would not be 
in the condition that they would be in now if I hadn't have 
banged them up against that metal that's in that tank."  Id. at 
p. 14.  He also stated that his bilateral knee problems were 
"incurred while I was riding around on a tank."  Id. at p. 19.

The Veteran's service treatment records show that an in-service 
clinician found that his lower extremities and other 
musculoskeletal condition were normal when he entered service in 
September 1971.  In October 1972, the Veteran complained of left 
knee and chest pain, but the clinician made no diagnosis 
pertaining to his left knee.  In January 1979, the Veteran 
complained of a sore left knee, which he attributed to wrestling; 
the clinician noted pain on palpation but no swelling, and 
diagnosed him with a pulled muscle.  Ten years later, in an April 
1989 Report of Medical Examination, a clinician found that the 
Veteran's lower extremities and other musculoskeletal condition 
were normal; he also noted "occasional sore knees ([the patient] 
states [that it is] related to constant banging of knees in 
tanks; no [history of] twisting injuries or other significant 
injuries and no surgeries)....If knee pain continues...[the patient 
will] seek treatment."  In July 1989, the Veteran complained of 
chronic bilateral patellar knee pain and bruising over two 
months, although he reported "no twisting type serious injuries 
and no surgeries in [his] past."  The clinician noted no 
swelling or discoloration, and diagnosed him with probable 
chondromalacia.  In August 1991, the Veteran sought treatment for 
chronic knee pain, which he ascribed to "riding in vehicles."  
The in-service clinician found that the Veteran's medial 
collateral ligament (MCL) and lateral collateral ligament (LCL) 
were both intact.  The clinician diagnosed some laxity 
bilaterally and positive patellar grinding.  In November 1991, an 
in-service clinician noted that the Veteran reported having 
popping in his knees for four or five years when squatting, 
kneeling, and walking on stairs.  Objectively, the Veteran had 
full range of motion, grinding, tenderness, and stable ligaments.  
The clinician diagnosed him with chondromalacia patellae.  Also 
in November 1991, the Veteran was assigned to knee 
rehabilitation.  At his June 2001 separation examination, the 
Veteran reported having pain in his knees when getting up and 
down, and when getting into and out of his vehicle.  The June 
2001 clinician diagnosed the Veteran with arthritis of the knees 
(not based on x-ray evidence), and noted that the Veteran's left 
knee had a locking sensation and stiffness.

In August 2000, while the Veteran was in service, he sought a 
diagnosis of his knees from a private clinician, who diagnosed 
him with osteoarthritis versus other arthritis of the knees.  The 
clinician found that the Veteran had bilateral knee tenderness, 
but no crepitus.  No evidence of x-ray testing is associated with 
the diagnosis.

Following service, VA provided the Veteran with an examination of 
his joints in December 2001.  The examiner found that the Veteran 
had symmetrical knees with full extension and 140 degrees of 
flexion (normal, according to 38 C.F.R. § 4.71a, Plate II) 
bilaterally.  He also found that the Veteran had no quadriceps 
atrophy, patellar instability, retropatellar crepitation, 
swelling, or effusion, and that his collateral ligaments were 
stable to varus and valgus stress.  The examiner noted that x-
rays associated with the examination showed no narrowing of the 
articular cartilage, osteophyte formation, loose bodies, 
fractures, or dislocations.  The examiner did not diagnose any 
knee disorder in either knee.

VA provided the Veteran with an examination in June 2008 which 
included an evaluation of his knees.  The examiner noted in his 
report that he reviewed the Veteran's claims file extensively 
both before and after interviewing him.  The Veteran reported 
that his knee pain began in the mid-1990s, although the examiner 
noted that his service treatment records show that his knee pain 
began in 1972.  The Veteran attributed his bilateral knee pain to 
riding in Humvees and tanks, and also attributed his right knee 
pain to falling off of a vehicle in 1997.  The examiner noted 
that the Veteran "denies any real locking of his knees," which 
the Board notes conflicts with his January 2003, March 2003, 
September 2003, and March 2004 statements to the contrary.  On 
examination, the Veteran had some tenderness bilaterally and a 
slight patellar grind on the left knee.  The examiner noted that 
x-rays associated with the examination revealed normal knees, 
with no evidence of fracture or dislocation, no osteoblastic or 
osteolytic lesions, and joint spaces within normal limits.  The 
examiner diagnosed the Veteran with bilateral patellar femoral 
syndrome "with current xray being read as normal."  The 
examiner opined that "there is no documentation of continuity of 
care, from the time of while in the military through the time 
that he got out of service, to state that his military service is 
the direct and proximal cause of his current...bilateral 
patellofemoral syndrome."

In an April 2009 addendum, the VA examiner further opined that 
"there was no chronicity of care to support a chronic diagnosis 
bilateral knee condition throughout his active duty service.  
Therefore it is less likely than not that his current diagnosis 
of patellofemoral syndrome is related to his military service."

The Veteran's service treatment records show that, unlike his 
back, his knees were diagnosed with conditions other than pain 
throughout his time in service.  Therefore, the VA examiner's 
addendum opinion that there is not a chronology of care for a 
diagnosed bilateral knee condition in service is inaccurate.  The 
Board must reject a medical opinion that is based on incorrect 
facts.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Once VA decides to provide a medical opinion, the opinion must 
(1) be based upon consideration of the Veteran's prior medical 
history, (2) describe the disability in sufficient detail so that 
the Board's "evaluation of the claimed disability will be a fully 
informed one," Ardison v. Brown, 6 Vet. App. 405, 407 (1994) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and 
(3) "support its conclusions with an analysis that the Board can 
consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The VA examiner's 
report must meet all three of these elements.

On remand, the Veteran should be provided with a new examination 
of his knees.  The examiner should provide an opinion as to 
whether it is at least as likely as not that the Veteran's right 
and left knee disorders were caused or aggravated by his time in 
service.  The examiner should review the Veteran's claims file, 
and note this review in the report.  The examiner should provide 
a rationale for all opinion(s) which is consistent with the facts 
in the Veteran's claims file.  If the examiner is unable to 
provide an opinion, he should state the reason(s) why.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic 
examination by an appropriate specialist, to 
determine the nature, extent, and etiology of 
his right and left knee disorders.

a.  The claims file should be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  In addition to 
reviewing the claims file, the examiner 
should read the description of the Veteran's 
contentions contained in this remand.

b.  All indicated tests and studies should be 
undertaken.  For each knee disorder that the 
Veteran has, the examiner should express an 
opinion as to whether it is at least as 
likely as not (meaning 50 percent or more 
probable) that it was caused or aggravated by 
his time in service.

c.  Rationale for opinions expressed should 
be given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot express 
an opinion in either the affirmative or the 
negative.

2.  After completion of the above, 
readjudicate the issues of entitlement to 
service connection for right and left knee 
disorders.  If any determination remains 
unfavorable to the Veteran, he should be 
provided with a supplemental statement of the 
case, and be afforded an opportunity to 
respond before the case is returned to the 
Board for further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


